Title: Oct. 11. Fryday.
From: Adams, John
To: 


       C.S. came in familiarly at Breakfast, and I had a hours Conversation with him upon the foregoing Extract. I shew him some Papers. He thinks the American Cause ought to come in.
       Walked to the House in the Wood.
       Near 3 O Clock Mr. Fagel came in Person, and in Ceremony to make me a Visit, and delivered to me, the four other Copies of the Treaty attested by himself, to be sent to America. Complaisant as usual.
       At 6 Mr. Van der Burg van Spieringshoek, the Agent of their H.M., came and delivered me their Resolution relative to Mr. Dubble de mutz’s Vessell desiring me to transmitt it to Congress which I promised to do.
       Spent most of the day in signing Obligations, for the United States. It is hard work to sign ones Name 1600 times after dinner.
      